Citation Nr: 1514363	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  07-32 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left foot disorder, to include as due to mustard gas and asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 to September 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Due to the location of the Veteran's residence, jurisdiction of the appeal is with the RO in Indianapolis, Indiana.

In a February 2011 decision, the Board denied the Veteran's claim for entitlement to service connection for a left foot disorder.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In an April 2013 Memorandum Decision, the Court vacated the Board's decision and remanded the case to the Board for action consistent with the Memorandum Decision.  In January 2014 and August 2014, the Board remanded the case to afford the Veteran a VA examination and medical opinion on the etiology of his claimed left foot disorder.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(c), (d) (2013).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4) (2014).

The Veteran contends that he has problems with his left foot, including pain and large blisters, that started during basic training and was made worse by prolonged standing and running and sleeping outside in bad weather during active duty service.  

Service records show that during his entrance examination in August 1972, the Veteran was noted to have pes planus (flat feet).  However, service treatment records are negative for any evidence of complaints, treatment or a diagnosis related to pes planus or any other foot disability during active duty.  There was also no evidence at the time of the Veteran's separation examination in July 1981, of any foot disability, including pes planus.  In fact, his feet were evaluated as normal.

The post-service medical evidence shows that a November 1996 X-ray revealed 
that the Veteran suffered from a probable acute nondisplaced fracture of the base of the fifth metatarsal.  A January 1997 MRI revealed a 3 cm lobulated septated fluid signal mass adjacent to the fifth tarsal metatarsal joint space which most likely represents either a ganglian or a synovial cyst.  The Board observes a March 2003 letter from the Veteran's treating physician in which it is noted that the Veteran has been receiving treatment for various recurring foot problems which required various surgical corrections since August 1997.  Specifically, it was noted that the Veteran had undergone left foot surgery in 2003 that left him with "residual problems and condition," including a gait disturbance and an inability to walk or stand for long periods of time, along with pain and discomfort.  A July 2004 private report from Dr P. indicates that the Veteran complained of chronic left foot pain.

As noted above, there is no evidence of treatment for a left foot disorder in service.  However, the Board's inquiry does not end there.  The Board must consider all pertinent medical and lay evidence in making a determination as to service connection.  Dalton v. Nicholson, 21 Vet.App. 23, 39-40 (2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Veteran is competent to report on the observable symptoms of his left foot disorder during service, even when the symptoms are not documented in his medical records.  Layno v. Brown, 6 Vet. App. 465 (1994).  He has consistently reported these in-service symptoms in statements throughout the pendency of the appeal.  See June 2006 claim, June 2007 notice of disagreement, and September 2010 statement from the Veteran.  Therefore, the Board finds the Veteran's reports credible.  He has also provided competent evidence of a continuity of symptomatology since service and treatment proximate to service.  See id.

In accordance with the Board's August 2014 remand, the Veteran was afforded a VA examination for his claimed left foot disorder in October 2014.  The examiner diagnosed bilateral pes planus, hallux valgus, and foot blisters.  The examiner noted the Veteran's reports of blisters on his both feet, which he stated were treated by rupturing them and wrapping them.  The Veteran reported that he was treated for the same thing in service, and since that time he thinks that they have gotten worse.  In this regard, he reported foot swelling with a few blisters since his discharge from service.  The Veteran also reported that he had surgery to his toes and complained of left foot neuropathy, which he did not think was related to his cysts.  He claimed he had the cysts off and on until 1981, when he got out of the military, and he has not had them since.  He also reported having ganglion cysts of his left foot, but stated that this was not the same as the claimed condition of blisters on his feet.  He reported that he wears special orthotic shoes for his feet, which he states is for his other foot conditions.  The Veteran also noted that he developed bilateral bunions and had a left bunionectomy, followed by pinning of his toes on his left foot.  The examiner also noted that the Veteran reported being diagnosed with pes planus upon enlistment to military service, but according to the examiner, the Veteran did not describe how this was worsened by military service.  

The examiner opined that the claimed left foot condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.

His rationale was that the Veteran described blisters on his feet as the only foot condition related to military service, and claimed that they had been in remission
since 1981.  Therefore, the examiner concluded that the blisters were not a chronic condition.  The examiner also concluded that the remainder of the Veteran's left foot conditions (ganglion cyst, bunion status post bunionectomy and pinning, and neuropathy) were not claimed as secondary to military service, and postdated military service, and are not at all related to his complaints of bilateral foot blisters during military service.  The examiner also noted that the Veteran did not claim a left foot ganglion cyst during military service, and the other conditions of his left foot are likely secondary to his bunionectomy.  The examiner noted further that there is no evidence in the service treatment records of a condition of either foot in military service, and concluded that treatment for blisters does not constitute a severe condition requiring chronic treatment.  Finally, the examiner concluded that there is no evidence that the Veteran's pes planus (diagnosed on enlistment) was
permanently aggravated by his military service, or that his pes planus caused
or permanently aggravated his other foot conditions.  

The Board finds that the October 2014 VA examiner's opinion is inadequate for a few reasons.  Initially, the Board notes that the examiner found that the only foot condition the Veteran reported as being related to service was his diagnosed foot blisters.  However, the Board notes that there is evidence in the record, noted above, of the Veteran also reporting chronic foot pain which started during active military service, which could possibly be related to his later and current diagnoses of pes planus and/or hallux valgus.  Thus, this portion of the examiner's opinion was based on inaccurate facts and is therefore, inadequate upon which to base an appellate decision.  A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the Veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Board also takes issue with the examiner's conclusion that treatment for blisters does not constitute a severe condition requiring chronic treatment.  In this regard, the examiner's conclusion was based on the absence of evidence of a foot condition during military service.  However, the Board notes that service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303(d) (2014).  The examiner did not adequately discuss whether the foot blisters identified after service are related in any way to the Veteran's reported prolonged standing and running and exposure to bad weather during service.  As such, the Board finds that this portion of his opinion is also inadequate for evaluation purposes.  

Finally, the Board notes that the examiner did not provide a rationale for his conclusion that the Veteran's pes planus, diagnosed on enlistment, was not
permanently aggravated by his military service.  Therefore, the Board finds that this portion of the opinion lacks probative value.  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of any current left foot disorder is necessary.  
38 C.F.R. § 4.2 (2014).

The Board stresses that the examiner must also acknowledge and discuss the Veteran's assertions that he developed symptoms of a left foot disorder, including pain and large blisters during service and that he has experienced a continuity of left foot symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where examiner did not comment on Veteran's report of in-service injury and instead relied on absence of evidence in service medical records to provide negative opinion).

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, afford the Veteran a VA examination to determine the etiology of any currently diagnosed left foot disorder, including pes planus, and foot blisters.  The claims folder must be made available to and reviewed by the examiner. 
Any indicated studies should be performed, and the examiner should report all left foot diagnoses.

For any left foot disorder, including pes planus and foot blisters diagnosed on examination, the examiner should provide an opinion addressing whether it is at least as likely as not (50 percent probability or greater), that any diagnosed left foot disorder is related to any incidents, symptoms, or treatment that the Veteran experienced or manifested during service.  If any diagnosed left foot disorder cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.

In making all determinations, the examiner is asked to address the Veteran's complaints of foot pain and large blisters in and since service, and consider the diagnoses noted after service.  

The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians, and that his reports (lay observations) must be considered in formulating the requested opinion.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.  A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

The examiner should also provide an opinion as to whether there is clear and unmistakable evidence that the pes planus identified at the time of the Veteran's entrance into service was not aggravated during service beyond the natural progression of the disorder (i.e. there was no increase in underlying disability).
The examiner should provide a rationale for all opinions expressed. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.  The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.

3.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the examination report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  Then readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

